Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 15/547,323, filed on 07/28/2017, which was a 371 of PCT/CN2015/071978, filed on 01/30/2015.
Claims 1-20 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 05/27/2021), Applicants filed a response and an amendment on 08/27/2021, amending claim 1 is acknowledged. 
The Examiner is also acknowledging filing of corrected Drawing (Fig. 1) on 08/27/2021.
Claims 2-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim 1 is present for examination.

Applicants' arguments filed on April 7, 2006, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Drawings Objection
The previous objection of the Drawings submitted on 01/09/2020 by the Examiner for the recitation of the nucleic acid and/or protein sequences (see, Fig. 1) without appropriate sequence 

Withdrawn-Specification Objections
The previous objection of the Specification for complying with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims, Drawings and/or specification, is withdrawn in view of Applicant’s submission of corrected Drawing (Fig. 1) on 08/27/2021 with SEQ ID NOs, and persuasive arguments. 
The previous objection of the Specification for reciting an embedded hyperlink and/or other form of browser-executable code, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments. See MPEP §  608.01.	

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of Claim 1 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claim 1 is rejected under 35 U.S.C. 112(a), as failing to comply with the Written Description and Scope of Enablement requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaoban Xin, applicants’ representative on 11/10/2021. 

Election/Restriction/Species Election
Claim 1 is directed to an allowable product with elected species of “SEQ ID NO: 2” and “SEQ ID NO: 11”. Pursuant to the procedures set forth in MPEP § 821.04(a), claim 1 reciting non-elected species such as SEQ ID NO: 5 (i.e., K. oxytoca Ldc K287E), SEQ ID NO: 7 (i.e., K. oxytoca Ldc T398S), and SEQ ID NO: 9 (i.e., K. oxytoca Ldc R436G), previously withdrawn 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the species election (claim 1) as set forth in the Office action mailed on 12/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
1. 	(Currently Amended)	A product comprising: 
[[I)]] a mutant lysine decarboxylase (Ldc) polypeptide of SEQ ID NO: 2 mutant Ldc polypeptide comprises  the amino acid sequence selected from the group consisting of SEQ ID NO: 5 (i.e., K. oxytoca Ldc K287E), SEQ ID NO: 7 (i.e., K. oxytoca Ldc T398S), SEQ ID NO: 9 (i.e., K. oxytoca Ldc R436G), and SEQ ID NO: 11 (i.e., K. oxytoca Ldc F507L)









Cancel claims 2-20.
Allowable Subject Matter
	Claim 1 is allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a product comprising: a mutant lysine decarboxylase (Ldc) polypeptide of SEQ ID NO: 2, wherein  the mutant Ldc polypeptide comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 5 (i.e., K. oxytoca Ldc K287E), SEQ ID NO: 7 (i.e., K. oxytoca Ldc T398S), SEQ ID NO: 9 (i.e., K. oxytoca Ldc R436G), and SEQ ID NO: 11 (i.e., K. oxytoca Ldc F507L). The prior art does not teach a product comprising: a mutant lysine decarboxylase (Ldc) polypeptide of SEQ ID NO: 2, wherein the mutant Ldc polypeptide comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 5 (i.e., K. oxytoca Ldc K287E), SEQ ID NO: 7 (i.e., K. oxytoca Ldc T398S), SEQ ID NO: 9 (i.e., K. oxytoca Ldc R436G), and SEQ ID NO: 11 (i.e., K. oxytoca Ldc F507L).  A 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656